Exhibit 10.62




PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2019 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2019 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (including any
special terms and conditions set forth in any appendix for your country
(“Appendix”) (collectively, the “Agreement”). The capitalized terms that are not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, and subject to the terms and conditions of
this Agreement and the Plan, the Company grants to you Number of Awards Granted
performance-based restricted stock units (“PSUs”). The number of PSUs awarded in
this Section 1.1 is referred to as the “Target Award.” The Target Award may be
increased or decreased depending on the level of attainment of Performance Goals
for designated Performance Measures as described in Section 1.2. Each PSU shall
entitle you to one ordinary share of the Company, nominal value €0.001 per share
(“Ordinary Share”) on the PSU Vesting Date set forth in Section 1.2, provided
the applicable Performance Goals for each Performance Measure are satisfied.
1.2    Vesting. The number of PSUs awarded in Section 1.1 vesting, if any, shall
be determined as of the PSU Vesting Date. That number will be determined based
on the average level of attainment of annual Performance Measure(s) for each
fiscal year in the Performance Period, in accordance with the schedule
determined by the Committee at the time the Performance Measures and applicable
Performance Goals are established by the Committee.
The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.
Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect the attained performance between Threshold and
Target, and Target and Maximum.
At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PSUs that will vest and be payable on the PSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PSUs will vest on the PSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.
Except as provided in Section 1.4, the PSUs will be permanently forfeited if
your Termination Date occurs prior to the PSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PSUs that have not
previously been forfeited shall be forfeited as of the PSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PSUs vesting exceed 200% of the Target Award.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.
(b)    “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.
(c)    “Performance Period” means a period of three consecutive fiscal years of
the Company, beginning with the first day of the fiscal year of the Company in
which the Grant Date occurs and ending on the last day of the third fiscal year
in the 3-year period.
(d)    “PSU Vesting Date” means the last day of the Performance Period.
(e)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(f)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the PSUs awarded under Section 1.1
that have not previously been forfeited shall become fully vested as if Target
performance had been obtained for the Performance Period effective as of your
Termination Date. If your Termination Date occurs because of death, Disability,
or Retirement, the PSUs shall vest or be forfeited as of the PSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs in the 24-month period preceding the PSU Vesting
Date because of an Involuntary Termination for Economic Reasons, all of the PSUs
awarded hereunder shall vest or be forfeited as of the date set forth in Section
1.2, depending on the attainment of Performance Goals; provided, however, that
if your Termination Date occurs for a reason that is both described in this
sentence and in the first sentence of this Section 1.4, the special vesting
rules described in the first sentence of this Section 1.4 shall apply in lieu of
the vesting rules described in this sentence.
1.5    Settlement of PSUs. As soon as practicable following the date of the
Committee’s first regularly scheduled meeting following the last day of the
Performance Period at which the Committee certifies the average payout for each
of the three years in the Performance Period (or, if earlier, the date on which
the PSUs become vested pursuant to the special vesting rules described in
Section 1.4), the Company shall transfer to you one Ordinary Share for each PSU,
if any, that becomes vested pursuant to Section 1.2 or 1.4 of this Agreement
(the date of any such transfer shall be the “settlement date” for purposes of
this Agreement); provided, however, the Company in its discretion may settle
PSUs in cash, based on the fair market value of the shares on the vesting date.
No fractional shares shall be transferred. Any fractional share shall be rounded
to the nearest whole share. The income attributable to the vesting of PSUs and
the amount of any required tax withholding will be determined based on the value
of the shares on the settlement date. PSUs are not eligible for dividend
equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Acknowledgment. The Company and you agree that the PSUs are granted under
and governed by the Notice of Grant, this Agreement (including the Appendix, if
applicable) and by the provisions of the Plan (incorporated herein by
reference). You: (i) acknowledge receipt of a copy of each of the foregoing
documents, (ii) represent that you have carefully read and are familiar with
their provisions, and (iii) hereby accept the PSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the Notice
of Grant.
2.7    Taxes and Withholding.
(a)    Withholding (Only Applicable to Individuals Subject to U.S. Tax Laws).
This Award is subject to the withholding of all applicable taxes. The Company
may withhold, or permit you to remit to the Company, any Federal, state or local
taxes applicable to the grant, vesting or other event giving rise to tax
liability with respect to this Award. If you have not remitted the full amount
of applicable withholding taxes to the Company by the date the Company is
required to pay such withholding to the appropriate taxing authority (or such
earlier date that the Company may specify to assist it in timely meeting its
withholding obligations), the Company shall have the unilateral right to
withhold Ordinary Shares relating to this Award in the amount it determines is
sufficient to satisfy the tax withholding required by law. State taxes will be
withheld at the appropriate rate set by the state in which you are employed or
were last employed by the Company. In no event may the number of shares withheld
exceed the number necessary to satisfy the maximum Federal, state and local
income and employment tax withholding requirements. You may elect to surrender
previously acquired Ordinary Shares or to have the Company withhold Ordinary
Shares relating to this Award in an amount sufficient to satisfy all or a
portion of the tax withholding required by law.
(b)    Responsibility for Taxes (Only Applicable to Individuals Subject to Tax
Laws Outside the U.S.). Regardless of any action the Company or, if different,
the Affiliate employing or retaining you takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Affiliate employing or retaining you.
You further acknowledge that the Company and/or the Affiliate employing or
retaining you (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the PSUs,
including, but not limited to, the grant, vesting or settlement of the PSUs, the
subsequent sale of Ordinary Shares acquired pursuant to such settlement and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the PSU Grant Date and the date of any relevant taxable event, as
applicable, you acknowledge that the Company and/or the Affiliate employing or
retaining you (or formerly employing or retaining you, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(1)     Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(A)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(B)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the PSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(C)    withholding in Ordinary Shares to be issued upon settlement of the PSUs.
(2)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Ordinary Shares, for tax purposes, you are
deemed to have been issued the full number of Ordinary Shares subject to the
vested PSUs, notwithstanding that a number of the Ordinary Shares are held back
solely for the purpose of paying the Tax-Related Items.
(3)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Shares or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer. Notwithstanding any other provision of this Agreement, the Company
shall have no obligation to issue any Ordinary Shares under this Agreement if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.
2.9    Short Term Deferral (Only Applicable to Individuals Subject to U.S.
Federal Tax Laws). PSUs payable under this Agreement are intended to be exempt
from Code Section 409A under the exemption for short-term deferrals.
Accordingly, PSUs will be settled no later than the 15th day of the third month
following the later of (i) the end of the Employee’s taxable year in which the
vesting date occurs, or (ii) the end of the fiscal year of the Company in which
the vesting date occurs.
2.10    Data Privacy.
(a)    U.S. Data Privacy Rules (Only Applicable if this Award is Subject to U.S.
Data Privacy Laws). By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Personal
Data”), (c) understand that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the Shares issued upon vesting of the Award
may be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its Affiliates and
its agents, to store and transmit such information in electronic form.
(b)    Non-U.S. Data Privacy Rules (Only Applicable if this Award is Subject to
Data Privacy Laws Outside of the U.S.)
(1)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other PSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(2)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of all PSUs or
any other entitlement to Ordinary Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(3)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country of residence. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local or
Company human resources representative. You authorize the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.
2.11    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.12    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable Code provisions to the maximum extent
possible and otherwise by the laws of the State of Michigan without regard to
principals of conflict of laws, provided that if you are a foreign national or
employed outside the United States, this Agreement shall be governed by and
construed and enforced in accordance with applicable foreign law to the extent
that such law differs from the Code and Michigan law. Any proceeding related to
or arising out of this Agreement shall be commenced, prosecuted or continued in
the Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or
in the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.13    Forfeiture of PSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any PSUs
earned or accrued during the twelve month period following the first public
issuance or filing with the SEC (whichever first occurred) of the financial
document embodying such financial reporting requirement, and (ii) all
outstanding PSUs that have not yet been settled shall be immediately forfeited.
In addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.14    Special Rules for Non-U.S. Grantees (Only Applicable if You Reside
Outside of the U.S.)
(a)    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(1)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan.
(2)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of the PSUs, even if PSUs have been granted repeatedly in the past;
(3)    all decisions with respect to future PSU grants, if any, will be at the
sole discretion of the Company;
(4)    you are voluntarily participating in the Plan;
(5)    the PSUs and the Ordinary Shares subject to the PSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;
(6)    the PSUs and the Ordinary Shares subject to the PSUs are not intended to
replace any pension rights or compensation;
(7)    the PSUs and the Ordinary Shares subject to the PSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;
(8)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(9)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(10)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the PSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(11)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between the currency of the country in which
you reside and the United States Dollar that may affect the value of the PSUs or
of any amounts due to you pursuant to the settlement of the PSUs or the
subsequent sale of any Ordinary Shares acquired upon settlement.
(b)    Appendix. Notwithstanding any provisions in this Agreement, the PSU grant
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement. Moreover, if you relocate to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
you, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with laws of the country
where you reside or to facilitate the administration of the Plan. If you
relocate to the United States, the special terms and conditions in the Appendix
will apply, or cease to apply, to you, to the extent the Company determines that
the application or otherwise of such provisions is necessary or advisable in
order to facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.
(c)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the PSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
2.15    Noncompetition and Nonsolicitation.
(a)    Noncompetition. During your employment with the Company and its
Affiliates and for a twelve (12) month period following your Termination Date
(the “Restricted Period”), you shall not (i) directly or indirectly, without the
prior written consent of the Company, engage in or invest as an owner, partner,
stockholder, licensor, director, officer, agent or consultant for any Person
that conducts a business that is in competition with a business conducted by the
Company or any of its Affiliates anywhere in the world; or (ii) accept
employment or an engagement for the provision of services in any capacity,
including as an employee, director, consultant or advisor, directly or
indirectly, with any Person that conducts a business that is in competition with
a business conducted by the Company or any of its Affiliates anywhere in the
world. For purposes hereof, conducting a business that is in competition with a
business conducted by the Company or any of its Affiliates shall include the
sale, manufacture, distribution or research and development of any product or
service that is similar to a product or service sold, distributed, marketed or
being researched or developed (including through a joint venture or investment
in another entity) by the Company or any of its Affiliates, including store
brand and value brand OTC drug or nutritional products, extended topical generic
prescription pharmaceutical products, infant nutrition products, oral care
products, and any other product or products that the Company or an Affiliate is
marketing or actively planning to market during your employment with the Company
and during the one­year period following your Termination Date. If there is a
completed sale, transfer or other disposition of the Perrigo Prescription
Pharmaceutical business during the Restricted Period, this Section 2.15(a) will
not apply to the Perrigo Prescription Pharmaceutical business. Notwithstanding
the foregoing, nothing in this provision shall prevent you from passively owning
two percent (2%) or less of the outstanding securities of any class of any
company listed on a national securities exchange or quoted on an automated
quotation system. You may make a written request in writing to the CHRO of the
Company for an exception to this Section 2.15(a) and such exception will not be
unreasonably withheld.
(b)    Nonsolicitation of Service Providers. During your employment with the
Company and its Affiliates and for the duration of the Restricted Period, you
shall not, directly or indirectly, without the prior written consent of the
Company, (i) actively solicit, recruit or hire any Person who is at such time,
or who at any time during the 12­month period prior to such solicitation or
hiring had been, an employee or consultant of the Company or any of its
Affiliates, (ii) solicit or encourage any employee of the Company or any of its
Affiliates to leave the employment of the Company or any of its Affiliates or
(iii) interfere with the relationship of the Company or any of its Affiliates
with any Person or entity who or that is employed by or otherwise engaged to
perform services for the Company or any of its Affiliates.
(c)    Nonsolicitation of Clients. During your employment with the Company and
its Affiliates and for the duration of the Restricted Period, you shall not,
directly or indirectly, alone or in association with any other Person, without
the prior written consent of the Company, (i) induce or attempt to induce any
client, customer (whether former or current), supplier, licensee, franchisee,
joint venture partner or other business relation of the Company or any of its
Affiliates (collectively, “Clients”) to cease doing business with the Company or
any such Affiliate, (ii) divert all or any portion of a Client’s business with
the Company to any competitor of the Company or any such Affiliate, or (iii) in
any way interfere with the relationship between any Client, on the one hand, and
the Company or any such Affiliate, on the other hand.
(d)    Remedies and Injunctive Relief. You acknowledge that a violation by you
of any of the covenants contained in this Section 2.15 would cause irreparable
damage to the Company and its Affiliates in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, you agree that, notwithstanding any
provision of this Agreement to the contrary, in addition to any other damages it
is able to show, the Company and its Affiliates shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and permanent
injunctions), without posting a bond, in any court of competent jurisdiction for
any actual or threatened breach of any of the covenants set forth in this
Section 2.15 in addition to any other legal or equitable remedies it may have.
In addition, in the event of your Willful Restrictive Covenant Breach (as
defined in this Section 2.15), (i) all of your rights under this Agreement,
whether or not vested, shall terminate immediately, and (ii) any Shares, cash or
other property paid or delivered to you pursuant to this Agreement shall be
forfeited and you shall be required to repay such Shares, cash or other property
to the Company, no later than thirty (30) calendar days after the Company makes
demand to you for repayment. For purposes of this Agreement, “Willful
Restrictive Covenant Breach” means your material breach of any of the covenants
set forth in this Section 2.15 which you knew, or with due inquiry, should have
known, would constitute such a material breach. The preceding sentences of this
Section 2.15 shall not be construed as a waiver of the rights that the Company
and its Affiliates may have for damages under this Agreement or otherwise, and
all such rights shall be unrestricted. The Restricted Period shall be tolled
during (and shall be deemed automatically extended by) any period during which
you are in violation of the provisions of Section 2.15(a), (b) or (c), as
applicable. In the event that a court of competent jurisdiction determines that
any provision of this Section 2.15 is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 2.15 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.
    
(e)    Acknowledgments.
        
(1)    You acknowledge that the Company and its Affiliates have expended and
will continue to expend substantial amounts of time, money and effort to develop
business strategies, employee, customer and other relationships and goodwill to
build an effective organization. You acknowledge that the Company and its
Affiliates have a legitimate business interest in and right to protect its
goodwill and employee, customer and other relationships, and that the Company
and its Affiliates could be seriously damaged by the loss or deterioration of
its employee, customer and other relationships. Executive further acknowledges
that the Company and its Affiliates are entitled to protect and preserve the
going concern value of the Company and its Affiliates to the extent permitted by
law.


(2)    In light of the foregoing acknowledgments, you agree that the covenants
contained in this Agreement are reasonable and properly required for the
adequate protection of the businesses and goodwill of the Company and its
Affiliates. You further acknowledge that, although your compliance with the
covenants contained in this Agreement may prevent you from earning a livelihood
in a business similar to the business of the Company and its Affiliates, your
experience and capabilities are such that you have other opportunities to earn a
livelihood and adequate means of support for you and your dependents.


(3)    In light of the acknowledgements contained in this Section 2.15, you
agree not to challenge or contest the reasonableness, validity or enforceability
of any limitations on, and obligations of, you contained in this Section 2.15.


****
We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


APPENDIX
PERRIGO COMPANY PLC
Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Performance-Based)
Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (Performance-Based) (“PSUs” or “Award”)
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement. The Award will not create
any entitlement to receive any similar benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that you do not rely on the
information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the PSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the PSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.
Australia

--------------------------------------------------------------------------------

Important Notice
Any advice given by or on behalf of the Company, or any member of the Company’s
group, in relation to securities or financial products offered under the Plan
does not take into account your objectives, financial situation and needs. You
should consider obtaining their own financial product advice from a person who
is licensed by the Australian Securities and Investments Commission to give such
advice.

--------------------------------------------------------------------------------



Information to be provided under ASIC Class Order 14/1000
A copy of the terms of the Plan will be provided to you with this Agreement.


Notwithstanding the terms of the Plan, no offers of PSUs may be made under the
Plan, to Australian participants, who do not fall within the definition of
‘eligible participant’ within ASIC Class Order 14/1000.


As set out in this Agreement, each PSU represents the right to receive one
Ordinary Share subject to the relevant performance goals and performance
measures being met, or otherwise waived, in accordance with the Plan and this
Agreement.


The PSUs will be issued for nil consideration. You are not required to pay for a
PSU or for the subsequent transfer of an Ordinary Share on vesting of that PSU,
however your responsibility for any taxes is as set out in the terms of the Plan
and this Agreement.


Notwithstanding any discretion contained in the Plan, or any provision in this
Agreement to the contrary, the number of PSUs granted to you will only be
decreased depending on your level of attainment of performance goals against
your designated performance measures. If you fully meet your performance goals
against the designated performance measures, all of your PSUs will vest.
However, if you only partially meet your performance goals against the
designated performance measures, only a partial number of your PSUs will vest.
You will be entitled to one Share for each vested PSU.
 
For the avoidance of doubt, there will be no increase to the number of PSUs
granted to you on the Grant Date.


The Company will not provide you with any loans or financial assistance under
the Plan in connection with the offer of the PSUs.


No PSUs or Ordinary Shares transferred to you under the Plan will be held, on
your behalf, by a trustee/nominee.


The indicative daily price of the Ordinary Shares on the New York Stock Exchange
(NYSE), quoted in US dollars, is available on the Company’s website at
http://perrigo.investorroom.com/stock-information. The Ordinary Shares are also
quoted on the NASDAQ Stock Market (NASDAQ) (refer to NASDAQ’s website at
http://www.nasdaq.com/symbol/prgo).


The Australian dollar equivalent of the Ordinary Shares can be determined using
prevailing exchange rate published by the Commonwealth Bank of Australia
(Prevailing Exchange Rate). Alternatively, the Company will advise you of the
price of its Ordinary shares (in equivalent Australian dollars) as soon as
possible following receipt of any request for such information. This information
may be obtained by you contacting your local Human Resources representative.


Before accepting an offer to be granted PSUs, you should satisfy yourself that
you have a sufficient understanding of the risks set out below and should
consider if the PSUs are a suitable investment for you, having regard to your
own investment objectives, financial circumstances and taxation position:
(a)
the vesting conditions for your PSUs may not be satisfied for reasons beyond the
Company’s or your control;

(b)
you are not permitted to transfer your PSUs unless permitted under this
Agreement or the Plan;

(c)
if your PSUs vest and you subsequently receive Ordinary Shares:

(i)
the value of those shares may rise and fall according to investor sentiment,
general economic conditions and outlook, international and local stock markets,
employment, inflation, interest rates, government policy, taxation and
regulation; and

(ii)
there is no guarantee that an active trading market for the shares will exist or
that the price of the shares will increase. There may be relatively few
potential buyers or sellers of the shares on the NYSE, NASDAQ, TASE or any other
applicable market at any time and this may increase the volatility of the market
price of the shares. It may also affect the prevailing market price at which you
may be able to sell your shares.

Please note that the above risks are only general risks of acquiring and holding
PSUs under the Plan. It does not purport to list every risk that may be
associated with the Plan now or in the future.


Finally, if at the time of vesting, the Company determines that it is not legal
under Australian securities laws to issue shares, the outstanding PSUs will be
cancelled and no shares will be issued to you nor will any benefits in lieu of
shares be paid to you.
Exchange Control Information
Exchange control reporting is payments equal to or exceeding AUD10,000 made to a
foreign individual or entity. This reporting is generally done automatically by
the financial institution making the transfer.
Austria
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of Austria,
you must submit a report to the Austrian National Bank. An exemption applies if
the value of the shares as of any given quarter does not exceed €30,000,000 or
as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The annual reporting date is as of
December 31 and the deadline for filing the annual report is March 31 of the
following year. If quarterly obligations are imposed, the reporting date is the
end of each quarter and the deadline for filing the report is the 15th of the
month following.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €10,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month with the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”
Belgium
Notifications
Foreign Asset/Account Reporting Information. You are required to report any
security or bank accounts (including brokerage accounts) you maintain outside of
Belgium on your annual tax return. In a separate report, you are required to
provide the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under Kredietcentrales / Centrales des crédits caption.
Bermuda
Terms and Conditions
The Award Agreement is not subject to and has not received approval from the
Bermuda Monetary Authority and the Registrar of Companies in Bermuda, and no
statement to the contrary, explicit or implicit, is authorized to be made in
this regard. The securities may be offered or sold in Bermuda only in compliance
with the provisions of the Investment Business Act 2003 of Bermuda.
Brazil
Terms and Conditions
Labor Law Acknowledgment. You agree that, for all legal purposes, (i) the
benefits provided under the Plan are the result of commercial transactions
unrelated to your employment; (ii) the Plan is not a part of the terms and
conditions of your employment; and (iii) the income from the PSUs, if any, is
not part of your remuneration from employment.
Notifications
Compliance with Law. By accepting the PSUs, you agree to comply with Brazilian
law when the PSUs vest and the shares are sold. You also agree to report and pay
any and all taxes associated with the vesting of the PSUs, the sale of the PSUs
acquired pursuant to the Plan, and the receipt of any dividends.
Exchange Control Information. If you are a resident or domiciled in Brazil and
hold assets and rights outside Brazil with an aggregate value exceeding
US$100,000, you will be required to prepare and submit to the Central Bank of
Brazil an annual declaration of such assets and rights. Assets and rights that
must be reported include PSUs.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the PSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the PSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Estonia
No country specific provisions.
Finland
No country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Tax Reporting Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Tax Information. The PSUs are not intended to qualify as a French tax qualified
performance restricted stock units under French tax law.
Foreign Asset/Account Reporting Information. If you are a French resident and
hold cash or Ordinary Shares outside of France, you must declare all foreign
bank and brokerage accounts (including any accounts that were opened or closed
during the tax year) on an annual basis on a special form, No. 3916, together
with your income tax return. Further, if you are a French resident with foreign
account balances exceeding €1,000,000, you may have additional monthly reporting
obligations.


Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.
India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you (e.g., Ordinary Shares
acquired under the Plan and, possibly, the Award), and (b) any foreign bank
accounts for which you have signing authority.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or Affiliate, you must notify the
Irish Subsidiary or Affiliate in writing within five business days of receiving
or disposing of an interest exceeding 1% of the Company (e.g., PSUs, shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director or
secretary).


Terms and Conditions


Data Privacy. All references in Section 2.10 of the Agreement to data privacy
shall be deleted in their entirety.


Israel
Type of Grant            □ Capital Gain Award (“CGA”)
□ Ordinary Income Award (“OIA”)
□ 3(i) Award
□ Unapproved 102 Award


Terms and Conditions
 
Settlement of PSUs. Notwithstanding anything to the contrary in this Agreement,
if the PSUs granted hereunder are 102 Awards, the PSUs shall be settled in
Ordinary Shares only.
 
Trust. All Approved 102 Awards shall be held in trust by a trustee designated by
the Company ("Trustee") or shall be supervised by the Trustee in accordance with
the instructions set forth by the Israeli Tax Authority (“ITA”), for the
requisite lockup period prescribed by the Ordinance and the regulations
promulgated thereunder, or such other period as may be required by the ITA,
during which period Awards or Ordinary Shares issued thereunder, and all rights
resulting from them, including bonus shares, must be held or supervised by the
Trustee in accordance with the instructions set forth by the ITA. The Trustee
shall not release any Approved 102 Awards, Ordinary Shares issued upon the
exercise of any Approved 102 Awards, or any rights, including bonus shares,
resulting from such Approved 102 Awards or Ordinary Shares, prior to the full
payment of the your tax liability. The Trustee or the Israeli Affiliate shall
withhold any applicable taxes in accordance with Section 102 or any applicable
tax ruling obtained by the Company.
 
Without derogating from the foregoing, if your PSUs do not qualify as
Approved 102 Awards the Company may still at it sole discretion deposit your
PSUs in trust to ensure that taxes are properly withheld .


You hereby release the Trustee from any liability in respect of any action or
decision duly taken and executed in good faith in relation to any PSUs or
Ordinary Shares issued to you thereunder.
 
Tax. Without derogating from Section 2.7(b) above, you hereby agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for all such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to you.
Compliance with Law. By accepting the PSUs, you agree to comply with the
provisions of Section 102 and the regulations and rules promulgated thereunder
or any tax ruling to be obtained by the Company in connection with your PSUs.
Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all PSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is Perrigo Italia Srl with its registered address at
Viale Castello della Magliana 18, 00148 Rome, Italy. You understand that the
Data may be transferred to the Company or any of its subsidiaries or affiliates,
or to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to a broker or other
third party with whom Ordinary Shares acquired pursuant to the vesting of the
PSUs or cash from the sale of Ordinary Shares acquired pursuant to the Plan may
be deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Italy. The processing activity, including the transfer of your
personal data abroad, outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Plan. You understand that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the PSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy; (b) any
foreign investments or investments (including the Ordinary Shares issued at
vesting of the PSUs, cash or proceeds from the sale of Ordinary Shares acquired
under the Plan) held outside of Italy, if the investment may give rise to income
in Italy (this will include reporting the Ordinary Shares issued at vesting of
the PSUs if the fair market value of such Ordinary Shares combined with other
foreign assets); and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. You are exempt from the formalities in (a) if
the investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
report the acquisition of shares of a foreign company to the National Bank of
Kazakhstan.
Latvia
No country specific provisions.
Lithuania
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Modification. By accepting the PSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Plan Document Acknowledgment. By accepting the award of the PSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established:
(i)
Participation in the Plan does not constitute an acquired right;

(ii)
The Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis;

(iii)
Participation in the Plan is voluntary; and

(iv)
The Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.

Labor Law Acknowlegement and Policy Statement. In accepting the RSUs, you
expressly recognize the Company is solely responsible for the administration of
the Plan and that your participation in the Plan and acquisition of Ordinary
Shares does not constitute an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
on a wholly commercial basis and your sole employer is Perrigo de Mexico S.A. De
C.V. (“Perrigo Mexico”). Based on the foregoing, you expressly recognize that
the Plan and the benefits that you may derive from participation in the Plan do
not establish any rights between you and your employer, Perrigo Mexico, and do
not form part of the employment conditions and/or benefits provided by Perrigo
Mexico and any modification of the Plan or its termination shall not constitute
a change or impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.
Spanish Translation
Modificaciόn. Al aceptar las Unidades de Acción Restringida de Rendimiento
(PSUs, por sus siglas en inglés) usted entiende y esta de acuerdo que cualquier
modificación del plan o del acuerdo o su terminación no constituirá un cambio o
detrimento de los términos y condiciones de su empleo.
Confirmación del Documento del Plan. Al aceptar el otorgamiento de las PSUs,
usted reconoce que ha recibido copias y ha revisado dicho acuerdo en su
totalidad y que ha entendido y aceptado completamente todas las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el acuerdo, usted reconoce que ha leído, y aprobado de
manera específica y expresa los términos y condiciones en el acuerdo en el que
se describe y establece claramente los siguiente:
(i)
La participación en el Plan no constituye un derecho adquirido; 

(ii)
El plan y la participación en el mismo, son ofrecidos por la Compañía de manera
totalmente discrecional; 

(iii)
La participación en el Plan es voluntaria; y

(iv)
La Compañía, y cualquier Sociedad controladora, Subsidiaria o Filiales no son
responsables por ningún decremento en el valor de las Acciones.

Constancia de aceptación de la ley laboral y declaración de la política.  Al
aceptar las PSUs, usted reconoce expresamente que la Compañía, es la única
responsable de la administración del Plan, y que su participación en el Plan y
la adquisición de las acciones comunes no constituyen una relación de trabajo
entre usted y la Compañía dado que usted participa en el Plan de manera
completamente comercial y el único empleador que tiene es Perrigo de México,
S.A. de C.V. (« Perrigo de Mexico »). Con base en lo anterior, usted reconoce
expresamente que el Plan y los beneficios que usted pueda obtener de la
participación en el Plan, no establecen ningún derecho entre usted y su
empleador Perrigo de México y no forman parte de las condiciones de trabajo ni
de las prestaciones ofrecidas por Perrigo de México y cualquier modificación del
Plan o la terminación de éste, no constituyen un cambio o deterioro de los
términos y condiciones de su trabajo.
Además, usted comprende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o interrumpir la participación de
usted en cualquier momento sin ninguna responsabilidad para usted.
Finalmente, usted declara que no se reserva ninguna acción o derecho de
presentar algún reclamo o demanda en contra de la Compañía por compensación,
daño o perjuicio alguno como resultado de su participación en el Plan, en
consecuencia, otorga el más amplio finiquito al Empleador, así como a la
Compañía, a su Sociedad controladora, Subsidiaria o Filiales con respecto a
cualquier demanda que pudiera originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. Dutch insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Norway
No country specific provisions.
Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 26th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland.
If at the end of the year you did not reach the given threshold but in the next
year, at the end of a calendar quarter, you reach the threshold, you are obliged
to submit the appropriate form to NBP for this quarter and each of the following
quarters of this calendar year (within 26 days from the end of each calendar
quarter). Such reports are filed on special forms available on the website of
the National Bank of Poland.
Additionally, if you are a Polish citizen and you transfer funds abroad in
excess of the PLN equivalent of €15,000, the transfer must be made through an
authorized bank, a payment institution or an electronic money institution
authorized to render payment services.
Furthermore, at the banks’ request, Polish residents are required to inform
eligible banks, within the meaning of the Foreign Exchange Act, about all
foreign exchange transactions performed through them.
Polish residents are also required to store the documents connected with foreign
exchange transactions for a period of five years, counting from the end of the
year when the foreign exchange transactions were made.
Portugal
Terms and Conditions
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and Award Agreement.
Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Award Agreement em inglês).
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal, for
statistical purposes, if you perform economic, financial, or foreign exchange
operations, and the volume of activity is greater than EUR 100,000. If the
shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on your
behalf. If the shares are not deposited with a commercial bank or financial
intermediary in Portugal, you are responsible for submitting the report to the
Banco de Portugal.
Romania
Notifications
Exchange Control Information. If you acquire more than 10% of the share capital
in a foreign entity, the acquisition is required to be reported to the National
Bank of Romania (“NBR”) for statistical purposes. You should consult your
personal advisor to determine whether you will be required to submit such
documentation to the NBR.
Insider-Trading Notification. Romanian insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.
Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Tax Information. By accepting the PSUs, you agree that, immediately upon vesting
of the PSUs, you may need to notify your employer of the amount of any gain
realized. If you fail to advise your employer of the gain realized upon vesting,
you may be liable for a fine. You will be solely responsible for paying any
difference between the actual tax liability and the amount withheld by your
employer. It is recommended that you consult with your personal tax advisor with
respect to your requirements.
Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the PSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
PSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of PSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of PSUs under the
Plan to individuals who may be employees, consultants and directors throughout
the world. The decision is limited and entered into based upon the express
assumption and condition that any PSUs will not economically or otherwise bind
the Company or any Parent, Subsidiary or Affiliate, including your employer, on
an ongoing basis, other than as expressly set forth in the Agreement.
Consequently, you understand that the Award is given on the assumption and
condition that the PSUs shall not become part of any employment contract
(whether with the Company or any Parent, Subsidiary or Affiliate, including your
employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the award, which is gratuitous and
discretionary, since the future value of the PSUs and the underlying shares is
unknown and unpredictable. You also understand that this Award would not be made
but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
Award, the PSUs and any right to the underlying shares shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition, ownership and
disposition of stock in a foreign company (including Ordinary Shares acquired
under the Plan) to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness, for statistical purposes. Generally,
the declaration must be made in January for Ordinary Shares acquired or sold
during (or owned as of December 31 of) the prior year; however, if the value of
shares acquired or sold exceeds €1,502,530 (or you hold 10% or more of the
shares capital of the Company or such other amount that would entitle you to
join the Company’s board of directors), the declaration must be filed within one
month of the acquisition or sale, as applicable. Additionally, you may be
required to declare electronically to the Bank of Spain any securities accounts
(including brokerage accounts held abroad), any foreign instruments (e.g.,
Ordinary Shares) and any transactions with non-Spanish residents (including any
payments of cash or shares made to you by the Company) if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the prior or current
year, exceeds €1,000,000. Generally, you will only be required to report on an
annual basis (by January 20 of each year). Note that if the value is less than
€1,000,000, there is only an obligation to declare this information to the Bank
of Spain upon request from the Bank of Spain, in which case the deadline is two
months since the request is received.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Should amounts exceed €12,500, you will need to provide the following
information to the Spanish Registered Entity: (i) your name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required. Exceptions to this rule are when you move funds through a Spanish
resident bank account opened abroad, or when collections and payments are
carried out in cash. These exceptions, however, are subject to their own
reporting requirements.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report, Form
720, with the tax authorities declaring such ownership by March 31st of the
following year. Generally, this reporting obligation is based on the value of
those rights and assets as of December 31 and has a threshold of €50,000 per
type group of asset (one type of group being Securities, rights, insurance
policies and income located abroad). Please note that reporting requirements are
based on what you have previously disclosed and the increase in value of such
and the total value of certain groups of foreign assets. Also, the thresholds
for annual filing requirements may change each year. Therefore, you should
consult your personal advisor regarding whether you will be required to file an
informational tax report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
The PSUs and the issuance of any Ordinary Shares thereunder is not intended to
be publicly offered in or from Switzerland. Neither this Agreement nor any other
materials relating to the Award (1) constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, (2) may be
publicly distributed nor otherwise made publicly available in Switzerland, or
(3) have been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Market Supervisory
Authority (FINMA)).
Turkey
Notifications
Securities Law Information. Under Turkish law, you are not permitted to sell
Ordinary Shares acquired under the Plan in Turkey. The Ordinary Shares are
currently traded on the Nasdaq Global Select Market, which is located outside of
Turkey, under the ticker symbol “PRGO” and the Ordinary Shares may be sold
through this exchange.
Ukraine
Notifications
Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the PSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *
ACTIVE.121924324.01















PERRIGO COMPANY PLC
RESTRICTED STOCK UNIT AWARD AGREEMENT
(PERFORMANCE-BASED)
(Under the Perrigo Company plc 2019 Long-Term Incentive Plan)
TO:        Participant Name
RE:        Notice of Restricted Stock Unit Award (Performance-Based)
This is to notify you that Perrigo Company plc (the “Company”) has granted you
an Award under the Perrigo Company plc 2019 Long-Term Incentive Plan (the
“Plan”), effective as of Grant Date (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (including any
special terms and conditions set forth in any appendix for your country
(“Appendix”) (collectively, the “Agreement”). The capitalized terms that are not
otherwise defined in this Agreement shall have the meanings ascribed to such
terms under the Plan.
SECTION 1
Restricted Stock Units – Performance-Based Vesting
1.1    Grant. As of the Grant Date, the Company grants to you Number of Awards
Granted performance-based restricted stock units (“PSUs”), subject to the terms
and conditions set forth in this Agreement. The number of PSUs awarded in this
Section 1.1 is referred to as the “Target Award.” The Target Award may be
increased or decreased depending on the level of attainment of the Performance
Goals described in Section 1.2. Each PSU entitles you to one ordinary share of
the Company, nominal value €0.001 per share (“Ordinary Share”) on the PSU
Vesting Date set forth in Section 1.2, provided the applicable Performance Goals
for the Performance Measure are satisfied.
1.2    Vesting. The number of PSUs awarded in Section 1.1 vesting, if any, shall
be determined as of the PSU Vesting Date. That number will be determined based
on the level of attainment of the Performance Goals for the Performance Period,
in accordance with the schedule determined by the Committee at the time the
Performance Goals for the Performance Measure are established by the Committee.
At the beginning of a Performance Period, the Committee shall establish one or
more Performance Goals for the Performance Measure that must be attained for
Threshold, Target and Maximum performance for that Performance Period. The
Performance Goal(s) will be provided to you.
Following the end of the Performance Period, the Committee will determine the
percentage of Target Award PSUs that would be payable for the Performance Period
based on the attainment of the Performance Goals established for that
Performance Period. The percentage of the Target Award that would be payable
under the schedule shall be adjusted, pro rata, to reflect the attained
performance between Threshold and Target, and Target and Maximum.
Except as provided in Section 1.4, the PSUs will be permanently forfeited if
your Termination Date occurs prior to the PSU Vesting Date.
1.3    Definitions. The following terms shall have the following meanings under
this Section 1.
(a)    “Applicable Index” for the Performance Period means the applicable index
or the comparison group of peer companies selected by the Committee.
(b)    “Performance Goal” means the level of performance that must be attained
with respect to the Performance Measure for the Performance Period for Minimum,
Target and Maximum payout.
(c)    “Performance Measure” means relative total shareholder return (“rTSR”)
which shall be based on (i) the 30-day trading price average of Ordinary Shares
(as adjusted for dividends) at the end of the Performance Period (“Ending
Average”) over the 30-day trading price average of Ordinary Shares (as adjusted
for dividends) at the beginning of the Performance Period (“Beginning Average”),
and (ii) the extent to which the Ending Average of the Applicable Index exceeds
the Beginning Average of the Applicable Index.
The Committee shall provide how the Performance Measure will be adjusted, if at
all, as a result of extraordinary events or circumstances, as determined by the
Committee, or to exclude the effects of extraordinary, unusual, or non-recurring
items; changes in applicable laws, regulations, or accounting principles;
currency fluctuations; discontinued operations; non-cash items, such as
amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporation transaction.
(d)    “Performance Period” means the three-consecutive fiscal year period of
the Company beginning on January 1 of the year in which the Grant Date occurs
and ending on December 31 of the third year in the three-year period.
(e)    “PSU Vesting Date” means the last day of the Performance Period.
(f)    “Separation for Good Reason” means your voluntary resignation from the
Company and the existence of one or more of the following conditions that arose
without your consent: (i) a material change in the geographic location at which
you are required to perform services, such that your commute between home and
your primary job site increases by more than 30 miles, or (ii) a material
diminution in your authority, duties or responsibilities or a material
diminution in your base compensation or incentive compensation opportunities;
provided, however, that a voluntary resignation from the Company shall not be
considered a Separation for Good Reason unless you provide the Company with
notice, in writing, of your voluntary resignation and the existence of the
condition(s) giving rise to the separation within 90 days of its initial
existence. The Company will then have 30 days to remedy the condition, in which
case you will not be deemed to have incurred a Separation for Good Reason. In
the event the Company fails to cure the condition within the 30 day period, your
Termination Date shall occur on the 31st day following the Company’s receipt of
such written notice.
(g)    “Termination without Cause” means the involuntary termination of your
employment or contractual relationship by the Company without Cause, including,
but not limited to, (i) a termination effective when you exhaust a leave of
absence during, or at the end of, a notice period under the Worker Adjustment
and Retraining Notification Act (“WARN”), and (ii) a situation where you are on
an approved leave of absence during which your position is protected under
applicable law (e.g., a leave under the Family Medical Leave Act), you return
from such leave, and you cannot be placed in employment or other form of
contractual relationship with the Company.
1.4    Special Vesting Rules. Notwithstanding Section 1.2 above, if your
Termination Date occurs by reason of a Termination without Cause or a Separation
for Good Reason on or after a Change in Control (as defined in the Plan and as
such definition may be amended hereafter) and prior to the two (2) year
anniversary of the Change in Control, all of the PSUs awarded under Section 1.1
that have not previously been forfeited shall become fully vested as if Target
performance had been obtained for the Performance Period effective as of your
Termination Date. If your Termination Date occurs because of death, Disability,
or Retirement, the PSUs shall vest or be forfeited as of the PSU Vesting Date
set forth in Section 1.2, based on the attainment of the performance goals. If
your Termination Date occurs in the 24-month period preceding the PSU Vesting
Date because of an Involuntary Termination for Economic Reasons, all of the PSUs
awarded hereunder shall vest or be forfeited as of the date set forth in Section
1.2, depending on the attainment of Performance Goals; provided, however, that
if your Termination Date occurs for a reason that is both described in this
sentence and in the first sentence of this Section 1.4, the special vesting
rules described in the first sentence of this Section 1.4 shall apply in lieu of
the vesting rules described in this sentence.
1.5    Settlement of PSUs. As soon as practicable following the date of the
Committee’s first regularly scheduled meeting following the last day of the
Performance Period at which the Committee certifies the attainment of the
Performance Goals for the Performance Period (or, if earlier, the date on which
the PSUs become vested pursuant to the special vesting rules described in
Section 1.4), the Company shall transfer to you one Ordinary Share for each PSU,
if any, that becomes vested pursuant to Section 1.2 or 1.4 of this Agreement
(the date of any such transfer shall be the “settlement date” for purposes of
this Agreement); provided, however, the Company in its discretion may settle
PSUs in cash, based on the fair market value of the shares on the vesting date.
No fractional shares shall be transferred. Any fractional share shall be rounded
to the nearest whole share. The income attributable to the vesting of PSUs and
the amount of any required tax withholding will be determined based on the value
of the shares on the settlement date. PSUs are not eligible for dividend
equivalents.
SECTION 2
General Terms and Conditions
2.1    Nontransferability. The Award under this Agreement shall not be
transferable other than by will or by the laws of descent and distribution.
2.2    No Rights as a Stockholder. You shall not have any rights as a
stockholder with respect to any Ordinary Shares subject to the PSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.
2.3    Cause Termination. If your Termination Date occurs for reasons of Cause,
all of your rights under this Agreement, whether or not vested, shall terminate
immediately.
2.4    Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.
2.5    Adjustments in Event of Change in Ordinary Shares. In the event of a
stock split, stock dividend, recapitalization, reclassification or combination
of shares, merger, sale of assets or similar event, the number and kind of
shares subject to Award under this Agreement will be appropriately adjusted in
an equitable manner to prevent dilution or enlargement of the rights granted to
or available for you.
2.6    Acknowledgement. The Company and you agree that the PSUs are granted
under and governed by the Notice of Grant, this Agreement (including the
Appendix, if applicable) and by the provisions of the Plan (incorporated herein
by reference). You: (i) acknowledge receipt of a copy of each of the foregoing
documents, (ii) represent that you have carefully read and are familiar with
their provisions, and (iii) hereby accept the PSUs subject to all of the terms
and conditions set forth herein and those set forth in the Plan and the Notice
of Grant.
2.7    Taxes and Withholding.
(a)    Withholding (Only Applicable to Individuals Subject to U.S. Tax Laws).
This Award is subject to the withholding of all applicable taxes. The Company
may withhold, or permit you to remit to the Company, any Federal, state or local
taxes applicable to the grant, vesting or other event giving rise to tax
liability with respect to this Award. If you have not remitted the full amount
of applicable withholding taxes to the Company by the date the Company is
required to pay such withholding to the appropriate taxing authority (or such
earlier date that the Company may specify to assist it in timely meeting its
withholding obligations), the Company shall have the unilateral right to
withhold Ordinary Shares relating to this Award in the amount it determines is
sufficient to satisfy the tax withholding required by law. State taxes will be
withheld at the appropriate rate set by the state in which you are employed or
were last employed by the Company. In no event may the number of shares withheld
exceed the number necessary to satisfy the maximum Federal, state and local
income and employment tax withholding requirements. You may elect to surrender
previously acquired Ordinary Shares or to have the Company withhold Ordinary
Shares relating to this Award in an amount sufficient to satisfy all or a
portion of the tax withholding required by law.
(b)    Responsibility for Taxes (Only Applicable to Individuals Subject to Tax
Laws Outside the U.S.) Regardless of any action the Company or, if different,
the Affiliate employing or retaining you takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan and legally applicable to you
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Affiliate employing or retaining you.
You further acknowledge that the Company and/or the Affiliate employing or
retaining you (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the PSUs,
including, but not limited to, the grant, vesting or settlement of the PSUs, the
subsequent sale of Ordinary Shares acquired pursuant to such settlement and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the PSU Grant Date and the date of any relevant taxable event, as
applicable, you acknowledge that the Company and/or the Affiliate employing or
retaining you (or formerly employing or retaining you, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
(1)    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and/or
the Affiliate employing or retaining you to satisfy all Tax-Related Items. In
this regard, you authorize the Company and/or the Affiliate employing or
retaining you, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
(A)    withholding from your wages or other cash compensation paid to you by the
Company and/or the Affiliate employing or retaining you; or
(B)    withholding from proceeds of the sale of Ordinary Shares acquired upon
settlement of the PSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or
(C)    withholding in Ordinary Shares to be issued upon settlement of the PSUs.
(2)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Ordinary Shares, for tax purposes, you are
deemed to have been issued the full number of Ordinary Shares subject to the
vested PSUs, notwithstanding that a number of the Ordinary Shares are held back
solely for the purpose of paying the Tax-Related Items.
(3)    Finally, you shall pay to the Company or the Affiliate employing or
retaining you any amount of Tax-Related Items that the Company or the Affiliate
employing or retaining you may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Ordinary
Shares or the proceeds of the sale of Ordinary Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
2.8    Compliance with Applicable Law. The issuance of Ordinary Shares will be
subject to and conditioned upon compliance by the Company and you, including any
written representations, warranties and agreements as the Administrator may
request of you for compliance with all (i) applicable U.S. state and federal
laws and regulations, (ii) applicable laws of the country where you reside
pertaining to the issuance or sale of Ordinary Shares, and (iii) applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Ordinary Shares may be listed or quoted at the time of such issuance
or transfer. Notwithstanding any other provision of this Agreement, the Company
shall have no obligation to issue any Ordinary Shares under this Agreement if
such issuance would violate any applicable law or any applicable regulation or
requirement of any securities exchange or similar entity.
2.9    Short Term Deferral (Only Applicable to Individuals Subject to U.S.
Federal Tax Laws). PSUs payable under this Agreement are intended to be exempt
from Code Section 409A under the exemption for short-term deferrals.
Accordingly, PSUs will be settled no later than the 15th day of the third month
following the later of (i) the end of the Employee’s taxable year in which the
vesting date occurs, or (ii) the end of the fiscal year of the Company in which
the vesting date occurs.
2.10    Data Privacy.
(a)    U.S. Data Privacy Rules (Only Applicable if this Award is Subject to U.S.
Data Privacy Laws). By entering into this Agreement and accepting this Award,
you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan, (b) understand that the Company may, for the purpose of
implementing, administering and managing the Plan, hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, and details of all awards
or entitlements to Shares granted to you under the Plan or otherwise (“Personal
Data”), (c) understand that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom the Shares issued upon vesting of the Award
may be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country, (d) waive any data privacy rights you may
have with respect to the data, and (e) authorize the Company, its Affiliates and
its agents, to store and transmit such information in electronic form.
(b)    Non-U.S. Data Privacy Rules (Only Applicable if this Award is Subject to
Data Privacy Laws Outside of the U.S.)
(1)    By entering into this Agreement and accepting this Award, you hereby
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this Agreement
and any other PSU grant materials by and among, as applicable, the Affiliate
employing or retaining you, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
(2)    You understand that the Company and the Affiliate employing or retaining
you may hold certain personal information about you, including, but not limited
to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Ordinary Shares or directorships held in the Company, details of all PSUs or
any other entitlement to Ordinary Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
(3)    You understand that Data will be transferred to legal counsel or a broker
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country of residence. You understand that if you
reside outside the United States, you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local or
Company human resources representative. You authorize the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local or Company human
resources representative. You understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local or Company human
resources representative.
2.11    Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.
2.12    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable Code provisions to the maximum extent
possible and otherwise by the laws of the State of Michigan without regard to
principals of conflict of laws, provided that if you are a foreign national or
employed outside the United States, this Agreement shall be governed by and
construed and enforced in accordance with applicable foreign law to the extent
that such law differs from the Code and Michigan law. Any proceeding related to
or arising out of this Agreement shall be commenced, prosecuted or continued in
the Circuit Court in Kent County, Michigan located in Grand Rapids, Michigan or
in the United Stated District Court for the Western District of Michigan, and in
any appellate court thereof.
2.13    Forfeiture of PSUs. If the Company, as a result of misconduct, is
required to prepare an accounting restatement due to material noncompliance with
any financial reporting requirement under the securities laws, then (a) if your
incentive or equity-based compensation is subject to automatic forfeiture due to
such misconduct and restatement under Section 304 of the Sarbanes-Oxley Act of
2002, or (b) the Committee determines you either knowingly engaged in or failed
to prevent the misconduct, or your actions or inactions with respect to the
misconduct and restatement constituted gross negligence, you shall (i) be
required to reimburse the Company the amount of any payment relating to any PSUs
earned or accrued during the twelve month period following the first public
issuance or filing with the SEC (whichever first occurred) of the financial
document embodying such financial reporting requirement, and (ii) all
outstanding PSUs that have not yet been settled shall be immediately forfeited.
In addition, Ordinary Shares acquired under this Agreement, and any gains or
profits on the sale of such Ordinary Shares, shall be subject to any “clawback”
or recoupment policy later adopted by the Company.
2.14    Special Rules for Non-U.S. Grantees (Only Applicable if You Reside
Outside of the U.S.)
(a)    Nature of Grant. In accepting the grant, you acknowledge, understand and
agree that:
(1)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, except as otherwise provided in the Plan;
(2)    the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs, even if PSUs have been granted repeatedly in the past;
(3)    all decisions with respect to future PSUs grants, if any, will be at the
sole discretion of the Company;
(4)    you are voluntarily participating in the Plan;
(5)    the PSUs and the Ordinary Shares subject to the PSUs are an extraordinary
item and which is outside the scope of your employment or service contract, if
any;
(6)    the PSUs and the Ordinary Shares subject to the PSUs are not intended to
replace any pension rights or compensation;
(7)    the PSUs and the Ordinary Shares subject to the PSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Affiliate employing
or retaining you or any other Affiliate;
(8)    the grant and your participation in the Plan will not be interpreted to
form an employment or service contract with the Company or any Affiliate;
(9)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(10)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PSUs resulting from your Termination Date (for any reason
whatsoever, whether or not later found to be invalid and whether or not in
breach of employment laws in the jurisdiction where you are employed or
rendering services, or the terms of your employment agreement, if any), and in
consideration of the grant of the PSUs to which you are otherwise not entitled,
you irrevocably agree never to institute any claim against the Company or the
Affiliate employing or retaining you, waive your ability, if any, to bring any
such claim, and release the Company and the Affiliate employing or retaining you
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim; and
(11)    you acknowledge and agree that neither the Company, the Affiliate
employing or retaining you nor any other Affiliate shall be liable for any
foreign exchange rate fluctuation between the currency of the country in which
you reside and the United States Dollar that may affect the value of the PSUs or
of any amounts due to you pursuant to the settlement of the PSUs or the
subsequent sale of any Ordinary Shares acquired upon settlement.
(b)    Appendix. Notwithstanding any provisions in this Agreement, the PSUs
grant shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
provisions is necessary or advisable in order to comply with laws of the country
where you reside or to facilitate the administration of the Plan. If you
relocate to the United States, the special terms and conditions in the Appendix
will apply, or cease to apply, to you, to the extent the Company determines that
the application or otherwise of such provisions is necessary or advisable in
order to facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.
(c)    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the PSUs and on
any Ordinary Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with laws of the
country where you reside or to facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
2.15    Noncompetition and Nonsolicitation.
(a)    Noncompetition. During your employment with the Company and its
Affiliates and for a twelve (12) month period following your Termination Date
(the “Restricted Period”), you shall not (i) directly or indirectly, without the
prior written consent of the Company, engage in or invest as an owner, partner,
stockholder, licensor, director, officer, agent or consultant for any Person
that conducts a business that is in competition with a business conducted by the
Company or any of its Affiliates anywhere in the world; or (ii) accept
employment or an engagement for the provision of services in any capacity,
including as an employee, director, consultant or advisor, directly or
indirectly, with any Person that conducts a business that is in competition with
a business conducted by the Company or any of its Affiliates anywhere in the
world. For purposes hereof, conducting a business that is in competition with a
business conducted by the Company or any of its Affiliates shall include the
sale, manufacture, distribution or research and development of any product or
service that is similar to a product or service sold, distributed, marketed or
being researched or developed (including through a joint venture or investment
in another entity) by the Company or any of its Affiliates, including store
brand and value brand OTC drug or nutritional products, extended topical generic
prescription pharmaceutical products, infant nutrition products, oral care
products, and any other product or products that the Company or an Affiliate is
marketing or actively planning to market during your employment with the Company
and during the one­year period following your Termination Date. If there is a
completed sale, transfer or other disposition of the Perrigo Prescription
Pharmaceutical business during the Restricted Period, this Section 2.15(a) will
not apply to the Perrigo Prescription Pharmaceutical business. Notwithstanding
the foregoing, nothing in this provision shall prevent you from passively owning
two percent (2%) or less of the outstanding securities of any class of any
company listed on a national securities exchange or quoted on an automated
quotation system. You may make a written request in writing to the CHRO of the
Company for an exception to this Section 2.15(a) and such exception will not be
unreasonably withheld.
(b)    Nonsolicitation of Service Providers. During your employment with the
Company and its Affiliates and for the duration of the Restricted Period, you
shall not, directly or indirectly, without the prior written consent of the
Company, (i) actively solicit, recruit or hire any Person who is at such time,
or who at any time during the 12­month period prior to such solicitation or
hiring had been, an employee or consultant of the Company or any of its
Affiliates, (ii) solicit or encourage any employee of the Company or any of its
Affiliates to leave the employment of the Company or any of its Affiliates or
(iii) interfere with the relationship of the Company or any of its Affiliates
with any Person or entity who or that is employed by or otherwise engaged to
perform services for the Company or any of its Affiliates.
(c)    Nonsolicitation of Clients. During your employment with the Company and
its Affiliates and for the duration of the Restricted Period, you shall not,
directly or indirectly, alone or in association with any other Person, without
the prior written consent of the Company, (i) induce or attempt to induce any
client, customer (whether former or current), supplier, licensee, franchisee,
joint venture partner or other business relation of the Company or any of its
Affiliates (collectively, “Clients”) to cease doing business with the Company or
any such Affiliate, (ii) divert all or any portion of a Client’s business with
the Company to any competitor of the Company or any such Affiliate, or (iii) in
any way interfere with the relationship between any Client, on the one hand, and
the Company or any such Affiliate, on the other hand.
(d)    Remedies and Injunctive Relief. You acknowledge that a violation by you
of any of the covenants contained in this Section 2.15 would cause irreparable
damage to the Company and its Affiliates in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, you agree that, notwithstanding any
provision of this Agreement to the contrary, in addition to any other damages it
is able to show, the Company and its Affiliates shall be entitled (without the
necessity of showing economic loss or other actual damage) to injunctive relief
(including temporary restraining orders, preliminary injunctions and permanent
injunctions), without posting a bond, in any court of competent jurisdiction for
any actual or threatened breach of any of the covenants set forth in this
Section 2.15 in addition to any other legal or equitable remedies it may have.
In addition, in the event of your Willful Restrictive Covenant Breach (as
defined in this Section 2.15), (i) all of your rights under this Agreement,
whether or not vested, shall terminate immediately, and (ii) any Shares, cash or
other property paid or delivered to you pursuant to this Agreement shall be
forfeited and you shall be required to repay such Shares, cash or other property
to the Company, no later than thirty (30) calendar days after the Company makes
demand to you for repayment. For purposes of this Agreement, “Willful
Restrictive Covenant Breach” means your material breach of any of the covenants
set forth in this Section 2.15 which you knew, or with due inquiry, should have
known, would constitute such a material breach. The preceding sentences of this
Section 2.15 shall not be construed as a waiver of the rights that the Company
and its Affiliates may have for damages under this Agreement or otherwise, and
all such rights shall be unrestricted. The Restricted Period shall be tolled
during (and shall be deemed automatically extended by) any period during which
you are in violation of the provisions of Section 2.15(a), (b) or (c), as
applicable. In the event that a court of competent jurisdiction determines that
any provision of this Section 2.15 is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 2.15 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.
    
(e)    Acknowledgments.
        
(1)    You acknowledge that the Company and its Affiliates have expended and
will continue to expend substantial amounts of time, money and effort to develop
business strategies, employee, customer and other relationships and goodwill to
build an effective organization. You acknowledge that the Company and its
Affiliates have a legitimate business interest in and right to protect its
goodwill and employee, customer and other relationships, and that the Company
and its Affiliates could be seriously damaged by the loss or deterioration of
its employee, customer and other relationships. Executive further acknowledges
that the Company and its Affiliates are entitled to protect and preserve the
going concern value of the Company and its Affiliates to the extent permitted by
law.


(2)    In light of the foregoing acknowledgments, you agree that the covenants
contained in this Agreement are reasonable and properly required for the
adequate protection of the businesses and goodwill of the Company and its
Affiliates. You further acknowledge that, although your compliance with the
covenants contained in this Agreement may prevent you from earning a livelihood
in a business similar to the business of the Company and its Affiliates, your
experience and capabilities are such that you have other opportunities to earn a
livelihood and adequate means of support for you and your dependents.


(3)    In light of the acknowledgements contained in this Section 2.15, you
agree not to challenge or contest the reasonableness, validity or enforceability
of any limitations on, and obligations of, you contained in this Section 2.15.


****


We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.
Very truly yours,








Print Name: ___________________________
Title:_________________________________


APPENDIX
PERRIGO COMPANY PLC

Additional Terms and Provisions to
Restricted Stock Unit Award Agreement (Performance-Based)
Terms and Conditions
This Appendix (the “Appendix”) includes additional terms and conditions that
govern the restricted stock units (Performance-Based) (“PSUs” or “Award”)
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement. The Award will not create
any entitlement to receive any similar benefit in the future.
Notifications
This Appendix also includes country-specific information of which you should be
aware with respect to your participation in the Plan. The information is based
on the securities, exchange control and other laws in effect in the respective
countries as of January 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that you do not rely on the
information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time that you vest in the PSUs and Ordinary Shares are issued
to you or the shares issued upon vesting of the PSUs are sold.
In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your particular
situation. Finally, please note that if you are a citizen or resident of a
country other than the country in which you are currently working, or transfers
employment after grant, the information contained in the Appendix may not be
applicable.
Australia

--------------------------------------------------------------------------------

Important Notice
Any advice given by or on behalf of the Company, or any member of the Company’s
group, in relation to securities or financial products offered under the Plan
does not take into account your objectives, financial situation and needs. You
should consider obtaining their own financial product advice from a person who
is licensed by the Australian Securities and Investments Commission to give such
advice.

--------------------------------------------------------------------------------

Information to be provided under ASIC Class Order 14/1000
A copy of the terms of the Plan will be provided to you with this Agreement.


Notwithstanding the terms of the Plan, no offers of PSUs may be made under the
Plan, to Australian participants, who do not fall within the definition of
‘eligible participant’ within ASIC Class Order 14/1000.


As set out in this Agreement, each PSU represents the right to receive one
Ordinary Share subject to the relevant performance goals and performance
measures being met, or otherwise waived, in accordance with the Plan and this
Agreement.


The PSUs will be issued for nil consideration. You are not required to pay for a
PSU or for the subsequent transfer of an Ordinary Share on vesting of that PSU,
however your responsibility for any taxes is as set out in the terms of the Plan
and this Agreement.


Notwithstanding any discretion contained in the Plan, or any provision in this
Agreement to the contrary, the number of PSUs granted to you will only be
decreased depending on your level of attainment of performance goals against
your designated performance measures. If you fully meet your performance goals
against the designated performance measures, all of your PSUs will vest.
However, if you only partially meet your performance goals against the
designated performance measures, only a partial number of your PSUs will vest.
You will be entitled to one Share for each vested PSU.
 
For the avoidance of doubt, there will be no increase to the number of PSUs
granted to you on the Grant Date.


The Company will not provide you with any loans or financial assistance under
the Plan in connection with the offer of the PSUs.


No PSUs or Ordinary Shares transferred to you under the Plan will be held, on
your behalf, by a trustee/nominee.


The indicative daily price of the Ordinary Shares on the New York Stock Exchange
(NYSE), quoted in US dollars, is available on the Company’s website at
http://perrigo.investorroom.com/stock-information. The Ordinary Shares are also
quoted on the NASDAQ Stock Market (NASDAQ) (refer to NASDAQ’s website at
http://www.nasdaq.com/symbol/prgo).


The Australian dollar equivalent of the Ordinary Shares can be determined using
prevailing exchange rate published by the Commonwealth Bank of Australia
(Prevailing Exchange Rate). Alternatively, the Company will advise you of the
price of its Ordinary shares (in equivalent Australian dollars) as soon as
possible following receipt of any request for such information. This information
may be obtained by you contacting your local Human Resources representative.


Before accepting an offer to be granted PSUs, you should satisfy yourself that
you have a sufficient understanding of the risks set out below and should
consider if the PSUs are a suitable investment for you, having regard to your
own investment objectives, financial circumstances and taxation position:
(d)
the vesting conditions for your PSUs may not be satisfied for reasons beyond the
Company’s or your control;

(e)
you are not permitted to transfer your PSUs unless permitted under this
Agreement or the Plan;

(f)
if your PSUs vest and you subsequently receive Ordinary Shares:

(i)
the value of those shares may rise and fall according to investor sentiment,
general economic conditions and outlook, international and local stock markets,
employment, inflation, interest rates, government policy, taxation and
regulation; and

(ii)
there is no guarantee that an active trading market for the shares will exist or
that the price of the shares will increase. There may be relatively few
potential buyers or sellers of the shares on the NYSE, NASDAQ, TASE or any other
applicable market at any time and this may increase the volatility of the market
price of the shares. It may also affect the prevailing market price at which you
may be able to sell your shares.

Please note that the above risks are only general risks of acquiring and holding
PSUs under the Plan. It does not purport to list every risk that may be
associated with the Plan now or in the future.


Finally, if at the time of vesting, the Company determines that it is not legal
under Australian securities laws to issue shares, the outstanding PSUs will be
cancelled and no shares will be issued to you nor will any benefits in lieu of
shares be paid to you.
Exchange Control Information
Exchange control reporting is payments equal to or exceeding AUD10,000 made to a
foreign individual or entity. This reporting is generally done automatically by
the financial institution making the transfer.
Austria
Notifications
Exchange Control Information. If you hold Ordinary Shares outside of Austria,
you must submit a report to the Austrian National Bank. An exemption applies if
the value of the shares as of any given quarter does not exceed €30,000,000 or
as of December 31 does not exceed €5,000,000. If the former threshold is
exceeded, quarterly obligations are imposed, whereas if the latter threshold is
exceeded, annual reports must be given. The annual reporting date is as of
December 31 and the deadline for filing the annual report is March 31 of the
following year. If quarterly obligations are imposed, the reporting date is the
end of each quarter and the deadline for filing the report is the 15th of the
month following.
When shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all your accounts
abroad exceeds €10,000,000, the movements and balances of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month with the form “Meldungen SI-Forderungen und/oder
SI-Verpflichtungen.”
Belgium
Notifications


Foreign Asset/Account Reporting Information. You are required to report any
security or bank accounts (including brokerage accounts) you maintain outside of
Belgium on your annual tax return. In a separate report, you are required to
provide the National Bank of Belgium with certain details regarding such foreign
accounts (including the account number, bank name and country in which any such
account was opened). This report, as well as additional information on how to
complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be, under Kredietcentrales / Centrales des crédits caption.


Bermuda
Terms and Conditions
The Award Agreement is not subject to and has not received approval from the
Bermuda Monetary Authority and the Registrar of Companies in Bermuda, and no
statement to the contrary, explicit or implicit, is authorized to be made in
this regard. The securities may be offered or sold in Bermuda only in compliance
with the provisions of the Investment Business Act 2003 of Bermuda.
Brazil
Terms and Conditions


Labor Law Acknowledgment. You agree that, for all legal purposes, (i) the
benefits provided under the Plan are the result of commercial transactions
unrelated to your employment; (ii) the Plan is not a part of the terms and
conditions of your employment; and (iii) the income from the PSUs, if any, is
not part of your remuneration from employment.
Notifications
Compliance with Law. By accepting the PSUs, you agree to comply with Brazilian
law when the PSUs vest and the shares are sold. You also agree to report and pay
any and all taxes associated with the vesting of the PSUs, the sale of the PSUs
acquired pursuant to the Plan, and the receipt of any dividends.
Exchange Control Information. If you are a resident or domiciled in Brazil and
hold assets and rights outside Brazil with an aggregate value exceeding
US$100,000, you will be required to prepare and submit to the Central Bank of
Brazil an annual declaration of such assets and rights. Assets and rights that
must be reported include PSUs.
Czech Republic
Notifications
Exchange Control Information. The Czech National Bank may require you to report
the PSUs and or Ordinary Shares received and the opening and maintenance of a
foreign account. However, because exchange control regulations change frequently
and without notice, you should consult your personal legal advisor prior to the
vesting of the PSUs to ensure your compliance with current regulations. It is
your responsibility to comply with applicable Czech exchange control laws.
Estonia
No country specific provisions.
Finland
No country specific provisions.
France
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Notifications
Tax Reporting Information. If you hold Ordinary Shares outside of France or
maintain a foreign bank account, you are required to report such to the French
tax authorities when you file your annual tax return.
Tax Information. The PSUs are not intended to qualify as a French tax qualified
performance restricted stock units under French tax law.
Foreign Asset/Account Reporting Information. If you are a French resident and
hold cash or Ordinary Shares outside of France, you must declare all foreign
bank and brokerage accounts (including any accounts that were opened or closed
during the tax year) on an annual basis on a special form, No. 3916, together
with your income tax return. Further, if you are a French resident with foreign
account balances exceeding €1,000,000, you may have additional monthly reporting
obligations.


Germany
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.


Greece
Notifications
Exchange Control Information. Pursuant to your Award, if you withdraw funds in
excess of €15,000 from a bank in Greece and remit those funds out of Greece, you
may be required to submit certain documentation/ information to the Greek bank
to ensure that the transfer is not in violation of Greek anti-money laundering
rules.
Hungary
No country specific provisions.
India
Notifications
Exchange Control Notification. You must repatriate all proceeds received from
the sale of the shares to India within 90 days after sale. You will receive a
foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency. You should maintain the FIRC as evidence of the
repatriation of funds in the event that the Reserve Bank of India or the
employer requests proof of repatriation.
Tax Information. The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or your employer will obtain from a
Merchant Banker in India. Neither the Company nor your employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
Foreign Asset/Account Reporting Information. You are required to declare in your
annual tax return (a) any foreign assets held by you (e.g., Ordinary Shares
acquired under the Plan and, possibly, the Award), and (b) any foreign bank
accounts for which you have signing authority.
Ireland
Notifications
Director Notification Obligation. If you are a director, shadow director or
secretary of the Company's Irish Subsidiary or Affiliate, you must notify the
Irish Subsidiary or Affiliate in writing within five business days of receiving
or disposing of an interest exceeding 1% of the Company (e.g., PSUs, shares,
etc.), or within five business days of becoming aware of the event giving rise
to the notification requirement or within five days of becoming a director or
secretary if such an interest exists at the time. This notification requirement
also applies with respect to the interests of a spouse or children under the age
of 18 (whose interests will be attributed to the director, shadow director or
secretary).


Terms and Conditions


Data Privacy. All references in Section 2.10 of the Agreement to data privacy
shall be deleted in their entirety.


Israel
Type of Grant            □ Capital Gain Award (“CGA”)
□ Ordinary Income Award (“OIA”)
□ 3(i) Award
□ Unapproved 102 Award


Terms and Conditions


Settlement of PSUs. Notwithstanding anything to the contrary in this Agreement,
if the PSUs granted hereunder are 102 Awards, the PSUs shall be settled in
Ordinary Shares only.


Trust. All Approved 102 Awards shall be held in trust by a trustee designated by
the Company ("Trustee") or shall be supervised by the Trustee in accordance with
the instructions set forth by the Israeli Tax Authority (“ITA”), for the
requisite lockup period prescribed by the Ordinance and the regulations
promulgated thereunder, or such other period as may be required by the ITA,
during which period Awards or Ordinary Shares issued thereunder, and all rights
resulting from them, including bonus shares, must be held or supervised by the
Trustee in accordance with the instructions set forth by the ITA. The Trustee
shall not release any Approved 102 Awards, Ordinary Shares issued upon the
exercise of any Approved 102 Awards, or any rights, including bonus shares,
resulting from such Approved 102 Awards or Ordinary Shares, prior to the full
payment of your tax liability. The Trustee or the Israeli Affiliate shall
withhold any applicable taxes in accordance with Section 102 or any applicable
tax ruling obtained by the Company.
 
Without derogating from the foregoing, if your PSUs do not qualify as
Approved 102 Awards the Company may still at it sole discretion deposit your
PSUs in trust to ensure that taxes are properly withheld .


You hereby release the Trustee from any liability in respect of any action or
decision duly taken and executed in good faith in relation to any PSUs or
Ordinary Shares issued to you thereunder.


Tax. Without derogating from Section 2.7(b) above, you hereby agree to indemnify
the Company and/or its Affiliates and/or the Trustee and hold them harmless
against and from any and all liability for all such tax or interest or penalty
thereon, including without limitation, liabilities relating to the necessity to
withhold, or to have withheld, any such tax from any payment made to you.
 
Compliance with Law. By accepting the PSUs, you agree to comply with the
provisions of Section 102 and the regulations and rules promulgated thereunder
or any tax ruling to be obtained by the Company in connection with your PSUs.


Italy
Terms and Conditions
Data Privacy Notice. The following provision supplements the terms in the
Agreement:
You understand that your employer and/or the Company may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number (or any other social
or national identification number), salary, nationality, job title, number of
Ordinary Shares held and the details of all PSUs or any other entitlement to
Ordinary Shares awarded, cancelled, exercised, vested, unvested or outstanding
(the “Data”) for the purpose of implementing, administering and managing your
participation in the Plan. You are aware that providing the Company with the
Data is necessary for the performance of this Agreement and that your refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect your ability to participate in the Plan.
The "Controller" of personal data processing is Perrigo Company, plc, with
registered offices at Allegan, Michigan, USA, and, pursuant to D.lgs 196/2003,
its representative in Italy is Perrigo Italia Srl with its registered address at
Viale Castello della Magliana 18, 00148 Rome, Italy. You understand that the
Data may be transferred to the Company or any of its subsidiaries or affiliates,
or to any third parties assisting in the implementation, administration and
management of the Plan, including any transfer required to a broker or other
third party with whom Ordinary Shares acquired pursuant to the vesting of the
PSUs or cash from the sale of Ordinary Shares acquired pursuant to the Plan may
be deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Italy. The processing activity, including the transfer of your
personal data abroad, outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Plan. You understand that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/2003.
You understand that Data will be held only as long as is required by law or as
necessary to implement, administer and manage your participation in the Plan.
You understand that pursuant to art.7 of D.lgs 196/2003, you have the right,
including but not limited to, access, delete, update, request the rectification
of your personal Data and cease, for legitimate reasons, the Data processing.
Furthermore, you are aware that your Data will not be used for direct marketing
purposes.
Plan Document Acknowledgment. In accepting the PSUs, you acknowledge that you
have received a copy of the Plan and the Agreement and have reviewed the Plan
and the Agreement, including this Appendix, in their entirety and fully
understand and accept all provisions of the Plan and the Agreement, including
this Appendix.
Notifications
Tax/Exchange Control Information. You are required to report on your annual tax
return: (a) any transfers of cash or Ordinary Shares to or from Italy; (b) any
foreign investments or investments (including the Ordinary Shares issued at
vesting of the PSUs, cash or proceeds from the sale of Ordinary Shares acquired
under the Plan) held outside of Italy, if the investment may give rise to income
in Italy (this will include reporting the Ordinary Shares issued at vesting of
the PSUs if the fair market value of such Ordinary Shares combined with other
foreign assets); and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. You are exempt from the formalities in (a) if
the investments are made through an authorized broker resident in Italy, as the
broker will comply with the reporting obligation on your behalf.
Kazakhstan
Notifications
Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
report the acquisition of shares of a foreign company to the National Bank of
Kazakhstan.
Latvia
No country specific provisions.
Lithuania
No country specific provisions.
Luxembourg
Notifications
Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Etudes Economiques. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.
Mexico
Modification. By accepting the PSUs, you understand and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.
Plan Document Acknowledgment. By accepting the award of the PSUs, you
acknowledge that you have received copies of the Plan, have reviewed the Plan
and the Agreement in their entirety and fully understand and accept all
provisions of the Plan and the Agreement.
In addition, by signing the Agreement, you further acknowledge that you have
read and specifically and expressly approve the terms and conditions in the
Agreement, in which the following is clearly described and established:
(v)
Participation in the Plan does not constitute an acquired right;

(vi)
The Plan and participation in the Plan is offered by the Company on a wholly
discretionary basis;

(vii)
Participation in the Plan is voluntary; and

(viii)
The Company and any Parent, Subsidiary or Affiliates are not responsible for any
decrease in the value of the shares.

Labor Law Acknowlegement and Policy Statement. In accepting the RSUs, you
expressly recognize the Company is solely responsible for the administration of
the Plan and that your participation in the Plan and acquisition of Ordinary
Shares does not constitute an employment relationship between you and the
Company since you are participating in the Plan on a wholly commercial basis and
on a wholly commercial basis and your sole employer is Perrigo de Mexico S.A. De
C.V. (“Perrigo Mexico”). Based on the foregoing, you expressly recognize that
the Plan and the benefits that you may derive from participation in the Plan do
not establish any rights between you and your employer, Perrigo Mexico, and do
not form part of the employment conditions and/or benefits provided by Perrigo
Mexico and any modification of the Plan or its termination shall not constitute
a change or impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve any action or right to bring
any claim against the Company for any compensation or damages as a result of
your participation in the Plan and therefore grant a full and broad release to
the Employer, the Company and any Parent, Subsidiary or Affiliates with respect
to any claim that may arise under the Plan.
Spanish Translation
Modificaciόn. Al aceptar las Unidades de Acción Restringida de Rendimiento
(PSUs, por sus siglas en inglés) usted entiende y esta de acuerdo que cualquier
modificación del plan o del acuerdo o su terminación no constituirá un cambio o
detrimento de los términos y condiciones de su empleo.
Confirmación del Documento del Plan. Al aceptar el otorgamiento de las PSUs,
usted reconoce que ha recibido copias y ha revisado dicho acuerdo en su
totalidad y que ha entendido y aceptado completamente todas las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el acuerdo, usted reconoce que ha leído, y aprobado de
manera específica y expresa los términos y condiciones en el acuerdo en el que
se describe y establece claramente los siguiente:
(v)
La participación en el Plan no constituye un derecho adquirido; 

(vi)
El plan y la participación en el mismo, son ofrecidos por la Compañía de manera
totalmente discrecional; 

(vii)
La participación en el Plan es voluntaria; y

(viii)
La Compañía, y cualquier Sociedad controladora, Subsidiaria o Filiales no son
responsables por ningún decremento en el valor de las Acciones.

Constancia de aceptación de la ley laboral y declaración de la política.  Al
aceptar las PSUs, usted reconoce expresamente que la Compañía, es la única
responsable de la administración del Plan, y que su participación en el Plan y
la adquisición de las acciones comunes no constituyen una relación de trabajo
entre usted y la Compañía dado que usted participa en el Plan de manera
completamente comercial y el único empleador que tiene es Perrigo de México,
S.A. de C.V. (« Perrigo de Mexico »). Con base en lo anterior, usted reconoce
expresamente que el Plan y los beneficios que usted pueda obtener de la
participación en el Plan, no establecen ningún derecho entre usted y su
empleador Perrigo de México y no forman parte de las condiciones de trabajo ni
de las prestaciones ofrecidas por Perrigo de México y cualquier modificación del
Plan o la terminación de éste, no constituyen un cambio o deterioro de los
términos y condiciones de su trabajo.
Además, usted comprende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional de la Compañía; por lo tanto, la Compañía se
reserva el derecho absoluto de modificar y/o interrumpir la participación de
usted en cualquier momento sin ninguna responsabilidad para usted.
Finalmente, usted declara que no se reserva ninguna acción o derecho de
presentar algún reclamo o demanda en contra de la Compañía por compensación,
daño o perjuicio alguno como resultado de su participación en el Plan, en
consecuencia, otorga el más amplio finiquito al Empleador, así como a la
Compañía, a su Sociedad controladora, Subsidiaria o Filiales con respecto a
cualquier demanda que pudiera originarse en virtud del Plan.
Netherlands
Notifications
Insider-Trading Notification. Dutch insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Norway
No country specific provisions.
Poland
Terms and Conditions
Consent to Receive Information in English. By accepting the Award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly.
Notifications
Exchange Control Information. If you hold foreign securities (including shares
pursuant to the Award) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of Poland. Specifically, if the value of
securities and cash held in such foreign accounts exceeds PLN 7,000,000 at the
end of the year, you must file reports on the transactions and balances of the
accounts on a quarterly basis by the 26th day of the month following the end of
each quarter and an annual report by no later than January 30 of the following
calendar year. Such reports are filed on special forms available on the website
of the National Bank of Poland.
If at the end of the year you did not reach the given threshold but in the next
year, at the end of a calendar quarter, you reach the threshold, you are obliged
to submit the appropriate form to NBP for this quarter and each of the following
quarters of this calendar year (within 26 days from the end of each calendar
quarter). Such reports are filed on special forms available on the website of
the National Bank of Poland.
Additionally, if you are a Polish citizen and you transfer funds abroad in
excess of the PLN equivalent of €15,000, the transfer must be made through an
authorized bank, a payment institution or an electronic money institution
authorized to render payment services.
Furthermore, at the banks’ request, Polish residents are required to inform
eligible banks, within the meaning of the Foreign Exchange Act, about all
foreign exchange transactions performed through them.
Polish residents are also required to store the documents connected with foreign
exchange transactions for a period of five years, counting from the end of the
year when the foreign exchange transactions were made.
Portugal
Terms and Conditions
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and Award Agreement.
Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (Award Agreement em inglês).
Notifications
Exchange Control Information. If you receive shares pursuant to the Award, the
acquisition of the shares should be reported to the Banco de Portugal, for
statistical purposes, if you perform economic, financial, or foreign exchange
operations, and the volume of activity is greater than EUR 100,000. If the
shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report on your
behalf. If the shares are not deposited with a commercial bank or financial
intermediary in Portugal, you are responsible for submitting the report to the
Banco de Portugal.
Romania
Notifications
Exchange Control Information. If you acquire more than 10% of the share capital
in a foreign entity, the acquisition is required to be reported to the National
Bank of Romania (“NBR”) for statistical purposes. You should consult your
personal advisor to determine whether you will be required to submit such
documentation to the NBR.
Insider-Trading Notification. Romanian insider-trading rules prohibit you from
effectuating certain transactions involving shares if you have inside
information about the Company. If you are uncertain whether the insider-trading
rules apply to you, you should consult your personal legal advisor.
Serbia
No country specific provisions.
Slovakia
No country specific provisions.
Slovenia
No country specific provisions.
South Africa
Terms and Conditions
Tax Information. By accepting the PSUs, you agree that, immediately upon vesting
of the PSUs, you may need to notify your employer of the amount of any gain
realized. If you fail to advise your employer of the gain realized upon vesting,
you may be liable for a fine. You will be solely responsible for paying any
difference between the actual tax liability and the amount withheld by your
employer. It is recommended that you consult with your personal tax advisor with
respect to your requirements.


Notifications
Exchange Control Information. Because no transfer of funds from South Africa is
required under the PSUs, no filing or reporting requirements should apply when
the award is granted nor when Ordinary Shares are issued upon vesting of the
PSUs. However, because the exchange control regulations are subject to change,
you should consult your personal advisor prior to vesting and settlement of the
award to ensure compliance with current regulations.
Spain
Terms and Conditions
No Entitlement for Claims or Compensation. By accepting the award of PSUs, you
consent to participation in the Plan, and acknowledge that you have received a
copy of the Plan document. You understand that the Company has unilaterally,
gratuitously and in its sole discretion decided to make awards of PSUs under the
Plan to individuals who may be employees, consultants and directors throughout
the world. The decision is limited and entered into based upon the express
assumption and condition that any PSUs will not economically or otherwise bind
the Company or any Parent, Subsidiary or Affiliate, including your employer, on
an ongoing basis, other than as expressly set forth in the Agreement.
Consequently, you understand that the Award is given on the assumption and
condition that the PSUs shall not become part of any employment contract
(whether with the Company or any Parent, Subsidiary or Affiliate, including your
employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the award, which is gratuitous and
discretionary, since the future value of the PSUs and the underlying shares is
unknown and unpredictable. You also understand that this Award would not be made
but for the assumptions and conditions set forth hereinabove; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or any of the conditions not be met for any reason, the
Award, the PSUs and any right to the underlying shares shall be null and void.
Notifications
Exchange Control Information. You must declare the acquisition, ownership and
disposition of stock in a foreign company (including Ordinary Shares acquired
under the Plan) to the Spanish Dirección General de Comercio e Inversiones (the
“DGCI”), the Bureau for Commerce and Investments, which is a department of the
Ministry of Economy and Competitiveness, for statistical purposes. Generally,
the declaration must be made in January for Ordinary Shares acquired or sold
during (or owned as of December 31 of) the prior year; however, if the value of
shares acquired or sold exceeds €1,502,530 (or you hold 10% or more of the
shares capital of the Company or such other amount that would entitle you to
join the Company’s board of directors), the declaration must be filed within one
month of the acquisition or sale, as applicable.
Additionally, you may be required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Ordinary Shares) and any transactions with non-Spanish
residents (including any payments of cash or shares made to you by the Company)
if the balances in such accounts together with the value of such instruments as
of December 31, or the volume of transactions with non-Spanish residents during
the prior or current year, exceeds €1,000,000. Generally, you will only be
required to report on an annual basis (by January 20 of each year). Note that if
the value is less than €1,000,000, there is only an obligation to declare this
information to the Bank of Spain upon request from the Bank of Spain, in which
case the deadline is two months since the request is received.
When receiving foreign currency payments derived from the ownership of Ordinary
Shares (i.e., dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Should amounts exceed €12,500, you will need to provide the following
information to the Spanish Registered Entity: (i) your name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required. Exceptions to this rule are when you move funds through a Spanish
resident bank account opened abroad, or when collections and payments are
carried out in cash. These exceptions, however, are subject to their own
reporting requirements.
Tax Information. If you hold assets or rights outside of Spain (including shares
acquired under the Plan), you may have to file an informational tax report, Form
720, with the tax authorities declaring such ownership by March 31st of the
following year. Generally, this reporting obligation is based on the value of
those rights and assets as of December 31 and has a threshold of €50,000 per
type group of asset (one type of group being Securities, rights, insurance
policies and income located abroad). Please note that reporting requirements are
based on what you have previously disclosed and the increase in value of such
and the total value of certain groups of foreign assets. Also, the thresholds
for annual filing requirements may change each year. Therefore, you should
consult your personal advisor regarding whether you will be required to file an
informational tax report for asset and rights that you hold abroad.
Sweden
Terms and Conditions
The following shall apply in addition to what is set out under section 2.14 of
the Award Agreement:
Forfeiture of entitlements under the Plan in case of termination shall apply in
case of termination of employment regardless of whether such termination of
employment may be justified under Swedish employment protection legislation, and
regardless of whether such termination may be challenged by you, and regardless
of whether such termination is invalidated by verdict or a court order.
Switzerland
Notifications
The PSUs and the issuance of any Ordinary Shares thereunder is not intended to
be publicly offered in or from Switzerland. Neither this Award Agreement nor any
other materials relating to the Award (1) constitute a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, (2) may
be publicly distributed nor otherwise made publicly available in Switzerland, or
(3) have been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Market Supervisory
Authority (FINMA)).
Turkey
Notifications
Securitities Law Informations. Under Turkish law, you are not permitted to sell
Ordinary Shares acquired under the Plan in Turkey. The Ordinary Shares are
currently traded on the Nasdaq Global Select Market, which is located outside of
Turkey, under the ticker symbol “PRGO” and the Ordinary Shares may be sold
through this exchange.
Ukraine
Notifications
Exchange Control Information. Exchange control rules change frequently and you
should consult your personal advisor to determine whether you are required to
obtain a license for obtaining shares of a foreign company from the National
Bank of Ukraine (NBU).
Terms and Conditions
The Award will be outside the scope of your employment or service contract (if
any) and as such will not constitute a part of your compensation package under
the respective employment or service contract.
United Kingdom
Terms and Conditions
Income Tax and National Insurance Contribution Withholding. The following
provision supplements the terms in the Agreement:
If payment or withholding of the income tax due in connection with the PSUs is
not made within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
occurred (the “Due Date”), the amount of any uncollected income tax shall
constitute a loan owed by you to your employer, effective as of the Due Date.
You agree that the loan will bear interest at the then-current official rate of
Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due and
repayable, and the Company or your employer may recover it at any time
thereafter by any of the means referred to in Section 2.7 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or your employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax for reimbursing the Company or your employer the value of any
employee NICs due on this additional benefit.
* * * * *
ACTIVE.121924369.01




(Employee PSU)    Page 1 of 1    